NOTE: ThiS order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
CELSIS IN VITRO, INC.,
Plaintiff-Appellee,
V.
CELLZDIRECT, INC., AND _
INVITROGEN CORPORATION
Defenda,nts-Appellan,ts.
2010-1547
Appea1 from the United States DiStrict C0urt for the
Northern District of I11inois in case no. 10-CV-4053, Judge
Milt0n I. Shadur.
ON MOTION
Before PROST, C'ircuit J`udge.
0 R D E R
Cel1ZDirect, Inc. and Invitrogen Corporation (Ce11zDi-
rect) submit a motion for a stay, pending appeal, of the
preliminary injunction issued by the United States Dis-
trict Court for the N0rthern District of I11inois.
Upon consideration thereof

CELSIS IN VITRO V. CELLZDIRECT 2
IT ls ORDERED THA'r:
(1) Ce1sis In Vitro, Inc. is directed to respond no later
than October 8, 2010.
(2) The injunction is temporarily stay/ed, pending the
court's receipt of the response and the oourt's considera-
tion of the papers submitted
FOR THE COURT
 2 3 20-m fs/ Jan Horba1y _
Date J an Horba1y
C1erk
oct Jordan A. Siga1e, Esq. l
Francis M. Wikstrom, Esq. u.3. c0U¥F$§PPEAL3 FOR
THE F D LC|RCU1T
s20 `
SEP 23 2919
.lAN HORBALY
CLERK